Title: From George Washington to Samuel Ogden, 19 January 1783
From: Washington, George
To: Ogden, Samuel


                        
                            Sir,
                            Newburgh 19th Jany 1783
                        
                        In every conversation which I have had with you, on the subject of your Letters of the 31st of last month,
                            & 15th inst: I was pointed; because I meant to deal candidly, in assuring you, it was not my intention to interest
                            myself— in behalf of any particular characters—that my motives were altogether public—and that if I could not take the
                            business up upon the broadest basis, & while a defection on the part of the Refugees would be productive of advantages
                            to the American cause, I would have no concern with it.
                        I am sorry to observe to you, that there appears to me, to be a delay on the part of the Refugees or
                            Loyalists, which is to be ascribed, more to design than to necessity. It seems as if the object with them, was to get at
                            the ultimatum of Great Britain before any decided steps should be taken with the country they have abandoned. This, Sir,
                            you will do me the justice to acknowledge, is not only incompatible with my ideas, but to my express declaration to you:
                            for the foundation on which I meant to build, and the only one upon which I could attempt to
                            include, and recommend obnoxious characters, was their decision & influence; and the consequent advantages, while the
                            intention of the enemy should be suspended & unknown.
                        The matter has already been near three months in agitation, & for aught that has come to my knowledge, is
                            yet, in statis quo. One month, perhaps a few days now, will unfold the designs of the British
                            Cabinet, or rather those of the Parliament. Let me ask then, if these be to prosecute the war vigorously, will the
                            Gentlemen of that class, in whose behalf you particularly interest yourself (after their address to the King of Great
                            Britain, which I have lately seen) give any aid to this Country? If the determination is in favor of Peace, & Peace
                            takes place on the terms which are expected, will not their inveterate obstinacy, & present procrastination, put it out
                            of the power of any man, to adduce an argument in their favour?
                        I confess to you, Sir, their policy strikes me in so unfavourable a point of view, that I no longer find an
                            inclination to have any further Agency in the business; for I am convinced from their address, & other circumstances,
                            that they will never turn their faces towards this Country, ’till the back of Great Britain is turn’d upon them. And that
                            their delay proceeds from no other cause, than an intention to await the event of their application in another Quarter.
                        I have only to add, that I am the more confirmed in this opinion, upon observing that there is no idea held
                            up in the copy of your Brothers Letter of the 3d of December (the original of which never came to my hands), or in any of
                            the subsequent ones, which gives the smallest insight into the business; or that will support me in any deduction
                            favourable to it; the former of which is expressly contrary to the information I received from you at our last interview,
                            as the Letter from your brother to you (which was to pass thro’ my hands) was to be couched in such terms, as I should
                            understand, tho’ unintelligable to others, who shou’d be unacquainted with the business— Your own letter of the 31st
                            committed to the care of Mr Morris was brought here a few days ago only, by a common soldier,
                            who delivered it at the office, & retired before I had read, & cou’d enquire how he came by it, nor do I know at this
                            hour— Upon the maturest consideration, Sir, I have so fully made up my judgment on this subject, that I could wish never
                            to hear any thing farther upon it. I am, Sir &ca.
                        
                            G: Washington
                        
                        
                            I intended to have sent this letter by Mr Faesch; but not havg seen; or heard from him since he cross’d
                                to the East side of the river. I commit it to the post.
                        
                        
                            G. W——n
                        
                    